Citation Nr: 1131195	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1972 to July 1972 and with the United States Army from October 1978 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Detroit, Michigan.  Jurisdiction over the claims folder is currently held by the Detroit RO.

In February and December 2007, the Veteran testified at hearings before a local hearing officer at the RO.  Transcripts of these hearings are of record.

In May 2010, the Board remanded this issue for further development.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record contains some evidence that the Veteran's service-connected varicose veins and left knee disability have rendered him unemployable.  In May 2004, the Veteran reported to his VA physician that his left knee condition interfered with his ability to work as he drove a tractor trailer truck and had difficulty working the clutch with his left leg.  Similar complaints were made during June 2004 VA examinations of the left knee and varicose veins with the Veteran specifying that he was no longer able to work.  The Veteran also reiterated that he was unable to work due to his left lower extremity disabilities while testifying before a local hearing officer in February 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disorders are varicose veins of the left lower extremity at a 20 percent disability rating, status post arthroscopy surgery for medial cartilage repair of the left knee at a 10 percent disability rating and moderate posttraumatic degenerative arthritis of the left knee at a 10 percent disability rating.  There is a combined 40 percent rating.

2.   The service-connected disabilities are not shown to prevent the Veteran from obtaining or retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a July 2010 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the July 2010 letter, and opportunity for the Veteran to respond, the June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the July 2010 notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's November 1999, June 2004, June 2005, March 2007 and May 2008 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran hearings and various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for a TDIU is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

Analysis

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.

The Veteran underwent a VA examination in June 2004.  He reported a history of chronic left leg varicosities.  He had cramping in his left leg with walking and driving trucks or sitting in one position.  He stated that he was unable to push the clutch of the truck with his left foot due to cramps while driving a truck.

The Veteran underwent a varicose veins VA examination in June 2004.  He presented with complaints of pain and stiffness in his left knee.  He stated that he was unable to perform his job as a professional truck-trailer driver as a result of his knee pain.  The diagnosis was mild osteoarthritis of the left knee.

In December 2004, the Veteran presented to a private physician with complaints of a mood disturbance.  The physician noted a history of substance abuse which affected his mood.

A December 2004 VA treatment note reported alcohol dependence in remission and cocaine dependence in remission.  The Veteran also had a single episode of major depression.  The physician noted that the Veteran's symptoms moderately impaired his employment.

The Veteran underwent a VA examination in June 2005.  The examiner noted that the Veteran was not employed currently.  He had a painful left knee that limited his activities of daily living and affected his work.  The diagnosis was normal right and left knee without instability.  There was limited motion on the left side with complaints of pain.

At his February 2007 RO hearing, the Veteran testified that he was not working.  He stated that he had to use his left leg to push in the clutch and that it had given out on him previously.  He noted he came close to running over some people because he could not stop the truck due to his inability to "get the clutch going."  

The Veteran underwent a VA examination in March 2007.  It was noted that the Veteran was currently unemployed.  He was previously employed as a tractor trailer driver.  He reported that he felt that he was unable to do his previous employment as a tractor trailer driver because he was unable to get in and out of the truck as a result of his left knee.  The examiner noted that at this time the Veteran was able to walk without any type of cane or crutch assistance.  The examiner concluded that there was mild functional impairment of daily occupational activities secondary to his knee disabilities.

The Veteran underwent a VA examination in May 2008.  He reported gradually increasing pain, weakness, stiffness, swelling, instability, giving way and locking in his left knee.  He had no difficulty toileting, eating, grooming or shopping.  The Veteran reported he was prevented from recreational activities.  He was not employed so his effect on his occupation could not be determined.  He had no incapacitating episodes over the last twelve months but did wear a brace on his left knee.  The diagnosis was early degenerative arthritis of the left knee and status post left knee arthroscopy with partial medial meniscectomy.  The examiner concluded that there was no impairment of daily occupational activities due to the above condition.

The Veteran is service-connected for varicose veins of the left lower extremity at a 20 percent disability rating, status post arthroscopy surgery for medial cartilage repair of the left knee at a 10 percent disability rating and moderate posttraumatic degenerative arthritis of the left knee at a 10 percent disability rating.  The Veteran's combined disability rating is 40 percent.  See 38 C.F.R. § 4.25 (2010).

As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2010).

The Board again acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. 4.16(b). 

In this case, extraschedular consideration is not warranted, because the evidence does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disabilities.  Therefore, for the reasons set forth below, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran has made implications that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence is against such a finding.  Essentially, the evidence does not show that the Veteran's service-connected varicose veins of the left lower extremity, status post arthroscopy surgery for medial cartilage repair of the left knee and moderate posttraumatic degenerative arthritis of the left knee render him unable to obtain and maintain any form of employment.  For example, the December 2004 VA physician found that the Veteran's symptoms moderately impaired his employment.  The March 2007 VA examiner found that there was mild functional impairment.  The May 2008 VA examiner found that there was no impairment of daily occupational activities.  Such conclusions are evidence against a finding that the Veteran is totally impaired on an occupational basis.  In other words, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to obtain and maintain gainful employment. 

Here, the Board does not doubt that the Veteran's service-connected disabilities, which combine to a 40 percent rating, cause the Veteran some occupational impairment; however, there is a lack of evidence showing that there are circumstances that place him in a different category to warrant entitlement to a TDIU.  The Veteran's own statements do not necessarily establish the inability to obtain and maintain gainful employment.  At the February 2007 RO hearing, the Veteran stated he could not do a certain job because of his left lower extremity.  At the March 2007 VA examination, the Veteran reported that the left lower extremity limited his capacity to do his employment as a truck driver.  At the May 2008 VA examination, the Veteran noted he had difficulty with using a manual transmission when driving, but that he had no difficulty using an automatic transmission.  This does not establish the inability to obtain and maintain gainful employment but rather difficulty in performing a specific job that would require the use of a manual transmission.  

Overall, the Board concludes that the evidence is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disabilities render him unable to obtain or retain substantially gainful employment whatsoever within the context of 38 C.F.R. § 4.16(b) on the basis of an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Direction of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, entitlement to a TDIU is not warranted, and the appeal as to this issue must be denied. 


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability, to include on an extraschedular basis, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


